UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 21, 2010 (October 21, 2010) HERLEY INDUSTRIES, INC. (Exact name of Registrant as specified in its Charter) Commission File No. 0-5411 Delaware 23-2413500 (State or other jurisdiction of incorporation) (IRS Employer Identification Number) 3061 Industry Drive Lancaster, PA (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 717-397-2777 Former name or former address, if changed since last Report: N/A Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act [ ] Pre-commencement to communications pursuant to Rule 13e-4(c) under the Exchange Act Item 7.01 Regulation FD Disclosure On October 21, 2010, Herley Industries, Inc. (the “Company”) will host an investor conference in Woburn, Massachusetts. The press release announcing the investor conference is attached as Exhibit 99.1 to this Current Report. A transcript of thecomments of John A. Thonet, Chairman of the Company, and all presentation materials for the event are available in the Investor Relations section of the Company’s web site: www.herley.com . Item 9.01Financial Statements and Exhibits (d)Exhibits. No.Description Press Release SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Date: October 21, 2010 HERLEY INDUSTRIES, INC. By: _/s/Anello C. Garefino Anello C. Garefino Chief Financial Officer
